Citation Nr: 0812218	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  02-18 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable evaluation for degenerative 
joint disease of the left ankle.

3.  Entitlement to an increased evaluation for degenerative 
joint disease of the right ankle, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased evaluation for flat feet with 
plantar fasciitis, currently evaluated as 10 percent 
disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's wife


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from February 1997 to October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and September 2002 rating 
decisions by the Houston, Texas, Regional Office (RO) of the 
Department of Veterans Affairs.

The veteran testified before a Veterans Law Judge who is no 
longer at the Board at a personal hearing via videoconference 
from the RO in June 2003.  He again testified via 
videoconference in October 2005 before the undersigned 
Veterans Law Judge.

This case has been before the Board on several occasions.  In 
December 2003, the matter was remanded for additional 
development in compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA).  In August 2005, the appeal was remanded 
to afford the veteran the opportunity to testify before a 
Veterans Law Judge who would be able to participate in the 
adjudication of his claim.  Most recently, in December 2005, 
the case was remanded for further development of medical 
evidence, to include provision of a VA examination.  Although 
the directed development has been accomplished, a further 
Remand is unfortunately necessary.

The Board notes that following the December 2005 Remand, 
service connection has been granted for left knee instability 
and degenerative disc disease of the cervical spine.  These 
decisions represent a full grant of the benefits sought on 
appeal with regard to these issues, and hence there remains 
no further conflict or controversy to be addressed by the 
Board.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In interpreting VA's duties in connection with claims for 
increased evaluation, the United States Court of Appeals for 
Veterans Claims (the Court) has stated that 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
VA has met this requirement in numerous letters to the 
veteran.  If, however, the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

In this instance, the general notice to the veteran of what 
evidence and information is required to support his claims 
for increased evaluations failed to provide the specificity 
required in accordance with Vazquez-Flores, supra.  The 
veteran's orthopedic complaints are potentially evaluated 
under Diagnostic Codes which include specific measurements of 
function or symptoms.  It is not sufficient for the veteran 
to merely describe a general worsening of symptoms.  Notice 
must be provided to the veteran regarding the specific 
criteria in order to afford him a full and fair opportunity 
to participate in the adjudication of his claims.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), as well 
as Court precedent, to include Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The notice to the veteran must include the 
rating criteria for Diagnostic Codes 5010-
5003 (degenerative joint disease), 5271 
(limitation of motion of the ankle), 5276 
(acquired flatfoot/pes planus with plantar 
fasciitis), 5260 (limitation of flexion of 
the leg/knee), and 5261 (limitation of 
extension of the leg/knee).

2.  Thereafter, the RO should review the 
claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO should then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



